Exhibit 99.01 FORM-8-K MEDIA CONTACT: Gabriele Collier Silicon Image, Inc. Phone: 408-616-4088 gcollier@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com SILICON IMAGE ANNOUNCES SECOND QUARTER 2012 EARNINGS Revenue Grows 16% Sequentially; Improved Operating Margins Drive Non-GAAP Profitability SUNNYVALE, Calif., July 31, 2012 – Silicon Image, Inc. (NASDAQ: SIMG), a leading provider of wireless and wired HD connectivity solutions, today reported financial results for its second quarter ended June 30, 2012. Revenue for the second quarter of 2012 was $63.8 million, compared to $55.0 million for the first quarter of 2012 and $53.6 million for the second quarter of 2011. “We are pleased to have achieved results better than our prior guidance in all categories, with mobile continuing to be the main revenue driver,” said Camillo Martino, chief executive officer of Silicon Image, Inc.“Since we first started volume production of MHL®-enabled products in early 2011, we have already shipped over 100 million units to our mobile customers.We also continue to make progress with our 60GHz WirelessHD technology and foresee significant opportunity for this product line in the mobile space.” GAAP net loss for the second quarter of 2012 was $0.9 million, or $0.01 per share, compared to a net loss of $9.6 million, or $0.12 per share, for the first quarter of 2012 and a net loss of $1.3 million, or $0.02 per share, for the second quarter of 2011. Non-GAAP net income for the second quarter of 2012 was $4.3 million, or $0.05 per diluted share, compared to a net loss of $0.8 million, or $0.01 per share, for the first quarter of 2012 and net income of $4.2 million, or $0.05 per diluted share, for the second quarter of 2011.Non-GAAP net income for these periods excludes stock-based compensation expense, amortization of intangible assets, restructuring charges, business acquisition related expenses and reversal of a subsidiary’s foreign currency translation adjustment. During the quarter, pursuant to the share repurchase plan announced in April, 2012, Silicon Image repurchased approximately 1.2 million shares for approximately $5.1 million.The company’s cash and short-term investments balance as of June 30, 2012 was $147.4 million. A reconciliation of GAAP and non-GAAP items is provided in a table following the Condensed Consolidated Statements of Operations. The following are Silicon Image’s financial performance estimates for the third quarter of 2012: Revenue: $73 million to $75 million Gross Margin: approximately 58% GAAP operating expenses: approximately $35.5 million Non-GAAP operating expenses: approximately $32.5 million Diluted shares outstanding: 83 million to 84 million Non-GAAP tax rate: approximately 30% of non-GAAP pre-tax income Use of Non-GAAP Financial Information Silicon Image presents and discusses gross margin, operating expenses, net income (loss) and basic and diluted net income (loss) per share in accordance with Generally Accepted Accounting Principles (GAAP), and on a non-GAAP basis for informational purposes only.Silicon Image believes that non-GAAP reporting, giving effect to the adjustments shown in the attached reconciliation, provides meaningful information and therefore uses non-GAAP reporting to supplement its GAAP reporting and internally in evaluating operations, managing and monitoring performance, and determining bonus compensation.Further, Silicon Image uses non-GAAP information as certain non-cash charges such as amortization of intangibles, stock based compensation, restructuring charges, business acquisition related expenses and reversal of a subsidiary’s foreign currency translation adjustment do not reflect the cash operating results of the business.Silicon Image has chosen to provide this supplemental information to investors, analysts and other interested parties to enable them to perform additional analyses of its operating results and to illustrate the results of operations giving effect to such non-GAAP adjustments.The non-GAAP financial information presented herein should be considered supplemental to, and not as a substitute for, or superior to, financial measures calculated in accordance with GAAP. Conference Call Silicon Image will host an investor conference call today to discuss its second quarter of 2012 results at 2:00 p.m. Pacific Time and will webcast the event.To access the conference call, dial 877-941-2069 or 480-629-9713 and enter pass code 4552593.The webcast will be accessible on Silicon Image's investor relations website at http://ir.SiliconImage.com.A replay of the conference call will be available within two hours of the conclusion of the conference call through August 14, 2012.To access the replay, please dial 800-406-7325 or 303-590-0303 and enter pass code 4552593. About Silicon Image, Inc. Silicon Image is a leading provider of wireless and wired connectivity solutions that enable the reliable distribution and presentation of high-definition content for consumer electronics, mobile, and PC markets.The company delivers its technology via semiconductor and intellectual property products that are compliant with global industry standards and feature market leading Silicon Image innovations such as InstaPort™ and InstaPrevue™.Silicon Image's products are deployed by the world's leading electronics manufacturers in devices such as desktop and notebook PCs, DTVs, Blu-ray Disc™ players, audio-video receivers, as well as mobile phones, tablets and digital cameras.Silicon Image has driven the creation of the highly successful HDMI® and DVI™ industry standards, the latest standards for mobile devices - SPMT™ and MHL®, and the leading standard for 60GHz wireless HD video — WirelessHD®.Via its wholly-owned subsidiary, Simplay Labs, Silicon Image offers manufacturers comprehensive standards interoperability and compliance testing services. For more information, visit us at http://www.siliconimage.com/. Silicon Image and the Silicon Image logo are trademarks, registered trademarks or service marks of Silicon Image, Inc. in the United States and/or other countries.All other trademarks and registered trademarks are the property of their respective owners in the United States and/or other countries. Forward-Looking Statements This press release contains forward-looking statements within the meaning of federal securities laws and regulations. These forward-looking statements include, but are not limited to, statements related to Silicon Image's future operating results, company growth, progress with and opportunities for 60GHz wireless solutions and stock repurchases. These forward-looking statements involve risks and uncertainties, including the risks of uncertain economic conditions, competition in our markets, Silicon Image's ability to deliver financial performance in-line with its stated goals and other risks and uncertainties described from time to time in Silicon Image's filings with the U.S. Securities and Exchange Commission (SEC). These risks and uncertainties could cause the actual results to differ materially from those anticipated by these forward-looking statements. In addition, see the Risk Factors section of the most recent Form 10-K and 10-Q filed by Silicon Image with the SEC. These forward-looking statements are made on the date of this press release, and Silicon Image assumes no obligation to update any such forward-looking information. SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three Months Ended Six Months Ended June 30, 2012 March 31,2012 June 30, 2011 June 30, 2012 June 30, 2011 Revenue: Product $ Licensing Total revenue Cost of revenue and operating expenses: Cost of product revenue (1) Cost of licensing revenue Research and development (2) Selling, general and administrative (3) Amortization of intangible assets Restructuring expense 86 5 91 Total cost of revenue and operating expenses Income (loss) from operations ) ) Interest income and other, net Income (loss) before provision for income taxes and equity in net loss of an unconsolidated affiliate ) ) Income tax expense Equity in net loss of an unconsolidated affiliate - - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average shares – basic and diluted (1) Includes stock-based compensation expense $ (2) Includes stock-based compensation expense $ (3) Includes stock-based compensation expense $ SILICON IMAGE, INC. GAAP NET LOSS TO NON-GAAP NET INCOME (LOSS) RECONCILIATION (In thousands, except per share amounts) (unaudited) Three Months Ended Six Months Ended June 30, 2012 March 31,2012 June 30, 2011 June 30, 2012 June 30, 2011 GAAP net loss $ ) $ ) $ ) $ ) $ ) Non-GAAP adjustments: Stock-based compensation expense (1) Business strategic initiative and acquisition related expenses (2) Amortization of intangible assets (2) Amortization of intangible assets of unconsolidated affiliate (2) - - Restructuring expense (3) 86 5 91 Reversal of a subsidiary's foreign currency translation adjustment (3) - Non-GAAP net income (loss) before tax adjustments ) ) Tax adjustments (4) Non-GAAP net income (loss) $ $ ) $ $ $ Non-GAAP net income (loss) per share — basic $ $ ) $ $ $ Non-GAAP net income (loss) per share — diluted $ $ ) $ $ $ Weighted average shares — basic Weighted average shares — diluted Stock-based compensation expense is composed of the following: Cost of Revenue $ Research and Development Selling, General and Administrative Total $ Discussion of Non-GAAP Financial Measures Stock-Based Compensation Related Items: Stock-based compensation expense relates primarily to equity awards, such as stock options and restricted stock units. Stock-based compensation is a non-cash expense that varies in amount from period to period and is dependent on market forces that are often beyond our control. As such, management excludes this item from our internal operating forecasts and models. Management believes that non-GAAP measures adjusted for stock-based compensation provide investors with a basis to measure our core performance against the performance of other companies without the variability created by stock-based compensation as a result of the variety of equity awards used by companies and the varying methodologies and subjective assumptions used in determining such non-cash expense. Business Strategic Initiative and Acquisition Related Items: We exclude certain expense items resulting from our business strategic initiative and acquisitions including the following, when applicable: (i)amortization of purchased intangible assets associated with our acquisitions; or relating to our unconsolidated affiliates and (ii) business strategic initiative and acquisition-related charges. The amortization of purchased intangible assets associated with our acquisitions results in our recording expenses in our GAAP financial statements that were already expensed by the acquired company before the acquisition and for which we have not expended cash. Moreover, had we internally developed the products acquired, the amortization of intangible assets, and the expenses of uncompleted research and development would have been expensed in prior periods. Accordingly, we analyze the performance of our operations in each period without regard to such expenses. In addition, our business strategic initiatives and acquisitions result in non-continuing operating expenses, which would not otherwise have been incurred by us in the normal course of our business operations. During January 2012, we established a research and development center in Hyderabad, India, whereby we hired 75 employees from our subcontractor and incurred a onetime fee of approximately $3.056 million towards acquiring these employees. We amortized this fee over the first two quarters of 2012 amounting to $1.528 million per quarter. We do not expect a fee of similar nature to be paid in our normal course of business and consider it infrequent and non-recurring. We believe that providing non-GAAP information for business strategic initiative and acquisition-related expense items in addition to the corresponding GAAP information allows the users of our financial statements to better review and understand the historic and current results of our continuing operations, and also facilitates comparisons to less acquisitive peer companies. Other Items: We exclude certain other items that are the result of either unique or unplanned events including the following, when applicable: (i) restructuring and related costs and (ii) reversal of a subsidiary’s foreign currency translation adjustment.It is difficult to estimate the amount or timing of these items in advance. Restructuring and impairment charges result from events which arise from unforeseen circumstances, which often occur outside of the ordinary course of continuing operations. Although these events are reflected in our GAAP financials, these unique transactions may limit the comparability of our on-going operations with prior and future periods.As such, we believe that these expenses do not accurately reflect the underlying performance of our continuing operations for the period in which they are incurred. Reversal of a subsidiary’s foreign currency translation adjustment relates to the reversal from accumulated Other Comprehensive Income (OCI) to income of the accumulated foreign currency translation adjustment of our wholly owned subsidiary in Germany whose facilities and offices had been substantially liquidated during 2010. Our decision to take the accumulated foreign currency translation adjustment to income was based on the provisions of FASB ASC. No. 830-30-40, which states that currency translation adjustment should not be released from accumulated OCI into income until complete or substantially complete liquidation of an investment in a foreign entity. As this was a one-time income and that this unique transaction limits the comparability of our on-going operations with prior and future periods, we believe that this income does not accurately reflect the underlying performance of our continuing operations in the period in which this income was incurred.We assess our operating performance both with these amounts included and excluded, and by providing this information, we believe the users of our financial statements are better able to understand the financial results of what we consider our continuing operations. Tax adjustments: For the three and six months ended June 30, 2012 and for the three months ended March 31, 2012, our non-GAAP tax rate was approximately 30% of non-GAAP pre-tax income (loss). For the three and six months ended June 30, 2011, our non-GAAP tax rate was approximately 18% of non-GAAP pre-tax income. Non-GAAP tax rate is primarily based on net expected cash flow for income taxes. SILICON IMAGE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) Unaudited June 30, 2012 December 31, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Deferred income taxes, non-current Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued and other current liabilities Deferred margin on sales to distributors Deferred license revenue Total current liabilities Other long-term liabilities Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ SILICON IMAGE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Unaudited Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation Stock-based compensation expense Amortization of investment premium Tax benefits from employee stock-based transactions Amortization of intangible assets Excess tax benefits from employee stock-based transactions ) ) Realized gain on sale of short-term investments ) ) Equity in net loss of unconsolidated affiliate - Others Changes in assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable ) Accrued and other liabilities ) ) Deferred margin on sales to distributors 68 Deferred license revenue (6
